DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 10-12, 16, and 20-31 are allowed.

Claims 1, 4-6, 10-12, 16, and 20-31 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “A New Approach To Rig Sensors”, Lesage et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein detecting a post connection in a time interval between the two sets of consecutive measurements responsive to determining that the depth of the wellbore did not increase between the two sets of consecutive measurements occurring between the two connections, determining that the time interval between the two sets of consecutive measurements is not between two time intervals where drilling occurred, and determining that the time interval between the two sets of consecutive measurements is after a time interval where one of the two connections occurred and before a time interval where drilling occurred as cited in independent claims 1 and 11; or detecting a pre-connection in a time interval between the two sets of consecutive measurements responsive to determining that the depth of the wellbore did not increase between the two sets of consecutive measurements occurring between the two connections, determining that the time interval between the two sets of consecutive measurements is not between two time intervals where drilling occurred, and determining that the time interval between the two sets of consecutive measurements is after a time interval where drilling occurred and before a time interval where a connection occurred as cited in independent claims 6 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note: the previous 101 rejection to claims 1-20 is withdrawn based on claim amendment filed on 06/03/2022 requiring detecting drilling activity for integration into a practical application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864